Let me begin by
congratulating the President, on his election to his high
office. I wish him every success and pledge to him the full
support of my delegation.
It gives me pleasure to welcome the new Member
States which have joined the Organization since the
beginning of the forty-seventh session of the General
Assembly - the new Member States of Andorra, Eritrea, the
Czech Republic, Monaco, the Former Yugoslav Republic of
Macedonia, and Slovakia. With 184 Member States - and
even more prospective Members - our Organization is able
to claim for itself a higher degree of universality than ever.
In extending the reach of the United Nations, we serve
the basic goals for which our Organization was brought into
being; for the rule of law, freedom and the dignity and worth
of the human person are ideals common to all men,
irrespective of their cultural or geographical surroundings.
But the simple reach of the United Nations must not be
confused with its comprehensiveness as an institution.
Therefore, as we recommit ourselves to the basic objectives
inscribed in the United Nations Charter almost 50 years ago,
we must also maintain the flexibility necessary to readjust
our structures and working habits accordingly.
The question how to maintain the cohesiveness of the
United Nations amidst the myriad - and at times conflicting -
demands being made of it presents itself nowadays with
particular force. Changes on the world stage have taken
place with almost dizzying speed in the last four years. The
most important of those changes, the passing of the cold
war, has created new opportunities for the United Nations
and has raised expectations among the peoples of the world
at large. At the same time, the world itself has in many
ways become more unpredictable, placing serious obstacles
on the path of long-term planning.
To escape this quandary, there is a need to take a
balanced view of what the United Nations can and cannot be
expected to do. We must moderate ambition with reality.
We must not divorce the words we use from the actions we
are willing to take. If we do, we may indeed succeed in
building a Platonic city in speech, a United Nations which
would stand only a limited chance of ever being actualized,
but the down side would be to risk undermining the trust
invested by the public in our Organization.
On the bright side, a number of recent developments
have helped the United Nations in translating its basic vision
into reality. Breakthroughs have taken place in regional
conflicts which have been a thorn in the side of the
international community for several decades. Governments
have increasingly come to recognize the growing threat to
the ecosystem of our planet. The protection of human rights
is no longer seen as the exclusive domain of the nation
State. Last but not least, mankind has moved further away
from the brink of nuclear Armageddon.
Those are considerable accomplishments. But this is
none the less hardly the time for members of the community
of nations to congratulate each other. There are regions of
the world where terrifying carnage is still taking place before
our very eyes. Deterioration of the environment, while
highly uneven in gravity and scope, is a long way from
being reversed. Human-rights abuses continue in many
places on an appalling scale. And while the threat of a
worldwide nuclear catastrophe may have passed, there is a
dangerous proliferation of weapons of mass destruction,
bringing uncertainty and new instabilities in its wake. Now
is clearly the time to rise above these issues that divide our
Assembly and to concentrate our efforts on dealing with
such challenges effectively.
The landmark peace agreement recently signed between
former adversaries in the Middle East should be a source of
encouragement to all nations. We are being reminded of the
ancient truth that where there is sufficient devotion and will
among the parties concerned, there is also a way to solve
even the most intractable issues. My Government welcomes
the historic accord between the State of Israel and the
Palestine Liberation Organization. We hope that the mutual
recognition of the two parties will yield further agreements
in the region, paving the way for a comprehensive peace
settlement.
While paying tribute to the vision and bravery of Israeli
and Palestinian leaders, I take this opportunity to
congratulate the Government of Norway on its initiative in
bringing the ancient adversaries together at the same table,
and I also commend the Governments of the United States
and Russia for their valuable mediation. It is now up to the
world community to provide the political support and the
economic aid for reconstruction so vitally needed to keep the
process alive. The Nordic Governments, for their part, have
34 General Assembly - Forty-eighth session
already decided to participate fully in that endeavour. This
is a process which cannot be permitted to fail.
The world community has recently witnessed another
bold step forward, which, hopefully, also marks an important
contribution to international peace and stability. I am
referring to the courageous statesmanship of the President of
the Russian Federation, Boris Yeltsin, in moving decisively
towards democratic elections to Parliament. As the only
democratically elected representative of the Russian people,
President Yeltsin deserves the vigorous support of the
outside world in carrying out his far-reaching programme of
reform.
A different area offering a glimmer of hope is South
Africa. My Government welcomes recent progress towards
genuine democracy in South Africa, including the decision
to hold free and fair elections next year. The international
community should now speedily heed the call of Mr. Nelson
Mandela, made from this podium last week, for the removal
of all economic sanctions, an action Iceland hopes will serve
fully to normalize the status of South Africa in the
community of nations. Iceland, for its part, has already
abolished the embargo on trade with South Africa.
Sadly, we face continuation of the conflicts in the
former Yugoslavia, not least the tragic situation prevailing in
Bosnia and Herzegovina. It serves to remind us that ethnic
conflicts can no longer be regarded as the sole responsibility
of individual States. The inhumanity perpetrated on innocent
civilians in Bosnia and Herzegovina and other former
Yugoslav Republics has reached a point where the
international community must act, and decisively, with all
the resources provided for in the Charter of the United
Nations. My Government fully supports the negotiations
sponsored by the United Nations and the European
Community, and looks forward to an early agreement and
implementation of the Geneva peace plan. The parties to the
conflict must be brought to realize that a solution can be
found only through peaceful means. Iceland also attaches
importance to the effective functioning of the war crimes
Tribunal for the former Yugoslavia. Those responsible for
atrocities must be brought to justice.
As the conflict in the former Yugoslavia has exposed
the present limitations of regional structures, the United
Nations has assumed responsibility for reintroducing peace
and stability in the area. Meanwhile, there are outstanding
examples of cooperation and coordination between the
United Nations and other organizations, including the North
Atlantic Treaty Organization (NATO), the Western European
Union (WEU) and the Conference on Security and
Cooperation in Europe (CSCE) in the implementation of
Security Council resolutions with regard to the former
Yugoslavia.
In Iceland’s view there is a need to develop these
relationships further. Suffice it to say that NATO’s
readiness to employ military force for the relief of Sarajevo
and for the long-term implementation of the Geneva peace
plan would serve the interests of the international community
and should therefore be welcomed and encouraged.
Two years ago we welcomed the three Baltic States,
Estonia, Latvia and Lithuania, as sovereign Members of the
United Nations. Since then the world community, and their
European neighbours in particular, have reached out and
offered cooperation and help in the ongoing reconstruction
of those Republics. The Baltic States have, for their part,
demonstrated their willingness to live up to the highest
standards of democratic societies. They adhere to
international instruments and are members of organizations
that are fully capable of monitoring their respect for
international obligations in the field of human rights and
fundamental freedoms. I should like to express my
Government’s hope that negotiations on the departure of all
foreign military forces from Estonia and Latvia will soon be
successfully concluded and a clear timetable established.
The recent departure of foreign forces from Lithuania should
set an example.
Restoring the environment and attaining sustainable
global development are among the most challenging tasks
facing the world community today. The outcome of the
United Nations Conference on Environment and
Development, held in Rio de Janeiro last year, has brought
those tasks into sharper focus. The subsequent establishment
of the Commission on Sustainable Development was an
important step in facilitating international cooperation for the
effective follow-up and implementation of the outcome of
the Conference. However, declarations, strategies and action
plans are only as good as their implementation. If the
credibility of the United Nations in this area is to be
maintained in the wake of the Rio Conference, we must
make sure to obtain real action and results.
The action programme contained in Agenda 21 of the
Rio Conference provides a sound basis for our individual or
joint activities aimed at sustainable development. It does
not, however, cover all activities harmful to the environment,
including pollution of the marine environment from
land-based activities and the depletion of marine living
resources in many parts of the world. While the programme
contains important recommendations pertinent to these
Forty-eighth session - 27 September l993 35
issues, the main responsibility for developing global action
to protect the marine environment and to conserve its living
resources has been delegated to other forums, including the
United Nations Conference on Straddling Fish Stocks and
Highly Migratory Fish Stocks.
Iceland has participated actively in that Conference.
Together with Argentina, Canada, Chile and New Zealand,
Iceland has submitted a draft convention that seeks to deal
on a global level with the conservation and rational
management of straddling fish stocks and highly migratory
fish stocks. Consistent with the United Nations Convention
on the Law of the Sea, the draft convention calls for
increased regional cooperation in the establishment of
conservation and management measures and elaborates
mechanisms for the enforcement of agreed measures. My
Government will continue to work with all other interested
Governments to achieve results at the next session of the
Conference, results acceptable to all fishing nations, both
distant-water States and coastal States.
As a nation overwhelmingly dependent on marine living
resources, Iceland has supported efforts to establish an
international regime to govern all aspects of the uses of the
oceans. Iceland participated actively in the Third United
Nations Conference on the Law of the Sea and ratified the
United Nations Convention on the Law of the Sea in 1985.
Iceland believes that the Convention provides for a widely
acceptable regime for the rational exploitation of the world’s
marine resources and establishes rules for a wide range of
uses for the seas, thereby reducing the potential for conflict
among States in this field.
The Government of Iceland is greatly encouraged by
the results of the most recent round of consultations, under
the auspices of the Secretary-General, directed at addressing
problems which have prevented certain industrialized
countries from becoming parties to the Convention. We are
hopeful that at the next round agreement will be reached on
the framework of negotiations which will enable the early
entry into force of the Convention with universal
participation.
As early as 1989 Iceland emphasized in this forum the
need for a new international instrument, an "Earth Charter",
which would define the responsibilities and rights of nations
with respect to the environment. My Government regrets
that an agreement on such a charter was not reached before
the Rio Conference. We would therefore strongly support
transforming the Rio Declaration into an "Earth Charter"
before the fiftieth anniversary of the United Nations two
years hence.
All nations have an obligation not only to protect and
preserve the environment, but also to promote human rights
and foster social and economic progress. The United
Nations Conference on Human Rights held in Vienna last
June was a world event of major significance. The results
of the Conference, especially when seen in the context of
improvements in the international political climate in the
recent past, give us reason to hope for a more effective
implementation of human rights and fundamental freedoms
everywhere.
For the first time ever it appears that the majority of
countries in the world now pledge allegiance to the
principles of democratic rule of law. Still, we are
confronted with breaches of human rights all around the
world. In the follow-up to the Conference on Human
Rights, we must address such breaches squarely and focus
attention on ensuring greater respect and accountability by
Governments for the protection of human rights. This
means, among other things, devoting more resources to this
field as a reflection of the political commitment of Member
States. Increased resources are required if the Centre for
Human Rights is to be able to provide effective advisory
services and human-rights monitoring. At the same time,
Iceland would like to support the establishment of the post
of high commissioner for human rights.
The determination of our countries to promote social
progress and better standards of life is an important
commitment embedded in the United Nations Charter.
Iceland hopes that the world summit in 1995 will serve to
bring issues of social development into sharper focus and
highlight, in particular, the plight of the more than one
billion people living below the absolute poverty line.
In this connection, I would like to draw special
attention to the growing problem of world population
control, which could have serious social, economic and
environmental repercussions if not properly managed in the
decades ahead. Around 90 per cent of the predicted world
population growth between now and the end of the first
quarter of the twenty-first century is expected to occur in the
developing countries, placing enormous new strains on their
resources. Against this background, the decision to convene
an international conference on population and development
in Cairo next year is to be welcomed.
To stimulate social development, we need, among other
things, economic growth. The liberalization of world trade
is the single most important vehicle for world economic
growth. The growing importance of the General Agreement
on Tariffs and Trade (GATT) is clearly manifested in the
36 General Assembly - Forty-eighth session
flood of new accessions and the overriding importance
attached to the Uruguay Round by the Governments of the
world. Since the end of the cold war, GATT has achieved
an even greater role in international relations; countries in
transition see it as a vital venue for their relations with each
other and for their integration into the world economy. In
the last few years political walls between cultures and
nations have been demolished. Trade barriers must not,
however, be allowed to replace iron curtains.
Economic reform, the environment, job-creation and
investment, to name but a few, are issues that affect and are
affected by international trade. A successful conclusion of
the Uruguay Round, which now seems to be within reach,
would dramatically improve our ability to deal with those
problems through international cooperation and trade. A
failure, on the other hand, would be a fatal blow to the
multinational trading system and to GATT. Protectionism
would again raise its ugly head and conflicts would erupt,
with disastrous consequences for the world economy.
GATT’s business is therefore the world’s business.
The Uruguay Round represents a tremendous opportunity to
revitalize world trade. All countries stand to gain from this.
The biggest gain will accrue to the developing countries and
to economies in transition. We who are gathered here at the
General Assembly representing the citizens, our countries’
consumers, cannot and must not allow special-interest groups
to block the negotiations in the few strenuous final steps
needed to reach the goal before the end of this year.
Issues of social and economic development, of human
rights and of environmental protection are part and parcel of
the notion of extended security, which we are all getting
accustomed to in the aftermath of the cold war. Arms
control remains, however, a very important element of
post-cold-war security. The success achieved in nuclear- and
conventional-arms control in recent years represents a
historical turning-point which must be exploited for the
long-term advancement of global peace and stability. Here,
the United Nations is singularly well placed to assume a
more active role. This applies to both global perspectives
and support for regional initiatives.
The systematic acquisition of nuclear warheads, ballistic
missiles, and chemical and biological weapons by a number
of States is a matter of serious concern to the international
community. Non-proliferation should be given priority and
efforts made to ensure that the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) is both universally
adhered to and indefinitely extended. It is also to be hoped
that the present moratorium on nuclear testing will
eventually be succeeded by a comprehensive and verifiable
test ban.
Peace-keeping operations are among the areas where
the Organization has enjoyed considerable success. The
result is that Member States have placed increasing demands
on the Organization. However, the time has now come to
review the activities of the United Nations in this field. The
goal must be to ensure that peace-keeping operations serve
the purpose for which they were intended and that their
mandates are specific and more limited in time. In this
connection, the idea of a United Nations stand-by force that
would enable the United Nations to act swiftly when crises
arise should be carefully considered. The existence of such
a force would enhance the credibility of and respect for the
Organization. Meanwhile, Member States must live up to
their current obligations and pay their assessed contributions
to peace-keeping operations in full and on time.
At the outset of my speech I referred to the need for
the United Nations to be responsive to change. Since the
last review of the membership of the Security Council took
place, there has been a substantial increase in the number of
States Members of the United Nations. At the same time the
Council has, especially in recent years, increasingly assumed
the role envisaged for it in the relevant provisions of the
Charter. The time is therefore ripe to review the Council’s
membership. The goal of such a review must be to make
the Council more representative and thus, indeed, more
effective.
I would like to welcome initiatives taken recently to
streamline the structure of the United Nations and to make
its daily operations and management more effective. This is
necessary in particular in order for the Organization to
regain the trust of its Member States. In this connection,
Iceland favours the establishment of a permanent office of
inspections and investigations and hopes that such an office
will help to ensure that allegations of fraud, waste and
corruption are investigated expeditiously.
Now, more than ever, there is an opportunity for the
United Nations to adapt to the positive political
developments of the recent past and to revamp its structures
from within. Let us join forces in building a stronger United
Nations, a United Nations which embodies the ideals of its
founders and remains at the same time responsive to the
basic needs of people everywhere.
